Title: From “A Friend to Merit”, 6 October 1804
From: Friend to Merit, A
To: Jefferson, Thomas


               
                  Sir.
                  Annapolis 6h. October 1804—
               
               The purport of this communication is to delineate to you (for fear it has not already been done) the Characters and pretensions of the candidates lately before you for the office of Commissioner of loans of this State.
               These candidates, as I have been informed and verily believe, are as follow:
                  Henry H. Harwood,
                  John Brewer,
                  John Randall,
                  Lewis Duvall &
                  Edward Hall,
               The first named Candidate (though a Federalist) is realy a Gentleman of considerable worth & merit, and well deserving of confidence—He was brought up in the Treasury of Maryland, under the best officers of the State, and intrusted repeatedly with the Keys of the Treasury and the conduct of the business of that office & the office of Commissioner of loans for twelve or fourteen years last passed—and was appointed by the Legislature of Maryland in the year 1800. agent for the State. In which capacity he conducted himself with strict propriety, & received the thanks of the Legislature for the faithfull discharge of the duties of the office. In the exercise of this office, he was constantly in the receipt of large sums of money from the different Collectors of the State, Sheriffs & other officers.—Indeed, the whole revenue of the State passed through his hands for that year. This Gentleman, I have heard, appeared before you very highly recommended by Gentlemen of considerable respectability, some of whom, are of that sect denominated Republicans;—I mean Mr. Nicholson of the House of Representatives Mr. Mason, President of the Columbia Bank, Mr. Johnson of the Senate and Colo. Mercer & Mr. Muir of the House of Delegates of Maryland— He was, as I have also been informed, very warmly recommended by the late Commissioner of Loans:—which alone, with persons acquainted with that gentleman, would have been amply sufficient—
               The second named Candidate (Mr. Brewer) is an assistant Clerk in the land office of this State. Has been in that office six or eight years—Is, as far as I have been able to Judge, a decent young man—and is considered tolerably cleaver in the line of business in which he is engaged.—He can issue Warrants, grant Patents & make searches with facility—
               The third Candidate (Mr. Randall) is a Virginian by birth, and settled & married in this State about 20 years since.—During which he has been engaged in the mercantile business & for ten years passed has been Naval Officer of this Port. He is a Gentleman of a very amiable Character of mild and easy manners. It is said he has not been successful in his business as merchant, by means of his great indulgence to his debtors; and has for several years been sinking his Capital—nor does the profits of his office yield him more than from 50 to 100$ ⅌ an.—He has a very large family of children perhaps, a dozen.—In fact it is conjectured he is very considerably involved in debt.—and if such an office as Commissioner of Loans ought to be intrusted to a person involved in Debt, it would have been a very Charitable act if the one for this State had been given to Mr. Randall—It was very strongly immagined here among the Democrats that he would have been the successful Candidate, especially when it came to be known that he had been brought into view by your tale bearer and news carrier Thomas Munroe Esquire, Postmaster for & Superintendant of the City of Washington &C. &C.
               
               The fourth Candidate (Mr. Duvall) is a Shop keeper in this City of about four or five years Standing—Has lately been appointed a Captain to a Volunteer Company of Militia and a Justice of the peace for the County of Anne Arundel. 
               He is not remarkable for the soundness of his understanding, or the solidity of his Judgment. 
               He is however of correct deportment—and it is believed he is not much in debt—
               The fifth Candidate (Mr. Hall) is one of the Council of Maryland;—was for three or four years in the House of Delegates, and part of that time speaker to the House—He was patronised by & first elected into the Legislature under the influence of a Country Tailor—He is considered by all who are acquainted with him as possessing a very moderate share of the gifts of nature—Tho’ I have been informed that Mr. Gallatin has been heard to say “He was a young Gentleman of the first talents in Maryland” It shews how well he is acquainted with Maryland talents.—Mr. Hall is indeed remarkable for his sullen pertinacity and the crookedness of his understanding—
               I have been told (for I do not know that I ever saw him write or have seen any of his writing) that he scarcely writes a legible hand—nor is he often correct in spelling what he does write—and as for accounts he knows nothing of them more than such as may have been handed to him by his Tailor, Barber, &Ca.
               By the Constitution of this State a member of the Council should be possessed of a real Estate of the value of £1000—and it has been well known that Mr. Hall does not possess real & personal Estate to that amount—Indeed it has been said, & with much truth too I believe, that if his debts were paid he would have neither real or personal Estate—It is a well known fact that he is constantly under Execution—and very often in the custody of the Constables—
               A Tailor was heard to say the morning the news of his appointment reached here that “he intended to warrant him for his Tailor’s Bill the first time he came to town—But hearing he was to have public money in his hands he expected payment without”—
               This is the man you in your wisdom have thought proper to appoint Commissioner of Loans for this State, & in whose hands, of course, large sums of money are to be deposited—
               Have you been imposed upon, or do you really think this appointment will promote republicanism in this County? If the latter, believe Sir, you will find yourself most egregiously mistaken—The Republicans of this County are as much disgusted with the appointment, & I believe more too, than the federals are—some of them have long been displeased with certain acts of yours & the State administration & they begin now to speak out. Most of them believe that the within affidavits had a powerful influence with you to give Mr. Hall the appointment supposing thereby that you would mortify Col. Mercer or injure his influence here.—But in that particular believe me Sir you are equally mistaken—or perhaps a man’s being charged with perjury is a very Strong recommendation to your favor—for you must either believe Mr. Hall guilty of perjury or that Mr. Mason has told an untruth—
               I am, with due respect, yrs. &Ca.
               
                  A Friend to Merit.
               
            